Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía,
a la cual se une el Juez Presidente Señor Andréu García y el Juez Asociado Señor Rebollo López.
“¿Es la verdad real la verdad judicial? ¿O la verdad real no logra trasparentarse en la verdad judicial?
Numerosísimos factores confluyen para que la verdad se escape al conocimiento originario del abogado y a la apre-ciación posterior del juez.
Cuando el abogado concierta los elementos necesarios para fundar su posición en el litigio y para armar las pro-banzas que le permitirán demostrar el acierto de tal posi-ción, se encuentra con la enorme dificultad de desentrañar la verdad. La verdad se le brinda como agua que se desparrama. Muchas veces, ya de buena fe, ya de mala fe, son imprecisas, o reticentes, o desconfiadas, o inexactas, *205las explicaciones de los interesados cuya defensa se asume. De manera que, ante todo, es menester aguzar la investi-gación para percibir la verdad en la dimensión con que debe acreditarla en el juicio, para que sus actuaciones res-pondan fielmente a esa verdad y así coincidan verdad judicial —lo probado en la litis— y verdad real —el aconteci-miento humano — . ... Ansia vehemente de jueces y abogados es aunar ambas verdades. Sólo cuando se ob-tiene, cualquiera que sea la naturaleza del juicio, cabe de-cir que se ha hecho justicia, con el sentido supremo que el vocablo reviste.” E. Díaz de Guijarro, Abogados y Jueces, Argentina, Ed. Abeledo-Perrot, 1959, págs. 30-31 y 34.
Para apreciar justamente este recurso, hemos de expo-ner el trasfondo fáctico y procesal atinente, según los autos originales del tribunal de instancia y los de este Foro
I.
Conforme las alegaciones de la demanda original, la en-mendada y demás documentos complementarios, su géne-sis se remonta a la noche del 22 de mayo de 1986 en la Panadería Valoi, situada en Río Piedras. En esa fecha y lugar, José De Jesús Muriel, policía estatal —fuera de ser-vicio y vestido de civil— se percató de la presencia de un individuo que portaba un arma de fuego en el bolsillo del mameluco que vestía. Sin mediar palabra alguna, De Jesús Muriel lo encañonó por el costado derecho, lo desarmó y le disparó. El individuo —que posteriormente resultó ser Manuel Martínez Díaz— herido de bala en el abdomen y ten-dido en el suelo le indicó a su atacante De Jesús Muriel que él era policía, y acto seguido se puso de pie y le mostró su carné de identificación. Posteriormente, fue llevado al Dispensario de Río Piedras junto a De Jesús Muriel. Allí le prestaron los primeros auxilios y lo trasladaron en ambu-lancia al Centro Médico de Río Piedras. Una vez allí, Mar-*206tínez Díaz se enteró de que su atacante era miembro de la Policía de Puerto Rico.
Con el propósito de reclamar los beneficios del Fondo del Seguro del Estado, el 23 de julio de 1986 Martínez Díaz prestó una primera declaración jurada de lo sucedido ante la Investigadora María Martínez Ortiz. En esencia, de-claró: (1) que no conocía a su agresor; (2) que a pesar de estar fuera de servicio, se encontraba en funciones, puesto que las funciones del policía se extienden a las veinticuatro (24 horas del día); 3) que la investigación del incidente es-taba a cargo del “Agente José Hernández, Placa 4392 de la División de Homicidios en el Cuartel General...” (Apéndice al escrito de mostrar causa, pág. 33); (4) que el incidente constaba reportado en una querella de número 86-1-262-06341, y (5) que no se había celebrado “juicio” alguno con relación a este incidente en espera de que él se restable-ciera para poder someter el caso.
Tres (3) semanas después, el 14 de agosto de 1986, Mar-tínez Díaz prestó una segunda declaración jurada sobre los hechos. Esta vez, a preguntas del Sgto. Justo Poventud Vidal —Oficial Investigador de la Superintendencia Auxi-liar en Inspección y Asuntos Disciplinarios de la Policía— declaró que se enteró de que su atacante De Jesús Muriel era miembro de la Policía cuando fue llevado al Centro Médico. Además de las preguntas formuladas, surge que en siete (7) ocasiones el sargento Poventud Vidal le hizo referencia y le mencionó específicamente a Martínez Díaz, el nombre de De Jesús Muriel como su atacante.
Como parte de este proceso administrativo, el 22 de agosto de 1986 el Capitán Emilio Ramos Robles se comu-nicó con el Tnte. Cor. Policarpio Ruiz Ramos. Memorando ASJ/12/76/665. Le informaba, entre otras cosas, que “[l]a entrevista realizada al guardia herido [entiéndase Martí-nez Díaz] revela una versión muy diferente a lo declarado por el guardia que ejecutó la acción [De Jesús Muriel]” (Apéndice al escrito de mostrar causa, pág. 38), eviden-*207ciando así la participación activa de Martínez Díaz en esta investigación. Este hecho también lo sostienen las alega-ciones no contradichas presentadas por el codemandado José De Jesús Muriel en su Moción de Desestimación de Demanda Enmendada de 30 de septiembre de 1988, pág. 3.
El 29 de agosto de 1986 De Jesús Muriel fue denunciado en el Tribunal de Distrito, Sala de San Juan, por el delito de tentativa de asesinato. Como víctima y testigo en este procedimiento figuraba Martínez Díaz. En ocasión de la investigación del caso, el 8 de septiembre de 1986 Martínez Díaz prestó una tercera declaración jurada ante la Fiscal Rosa Emilia Rodríguez, de la División de Investigaciones y Asuntos Criminales del Departamento de Justicia. Entre otros asertos, reiteró que conoció que su atacante era poli-cía el mismo día de los hechos mientras era atendido en el Centro Médico.
Así las cosas, finalizada la investigación administrativa, el Superintendente de la Policía —mediante resolución de cargos fechada el 3 de diciembre de 1986— notificó a De Jesús Muriel su expulsión de la fuerza policíaca. Caso Núm. 0S-4-15-63.
Toda la investigación de estos hechos, realizada conjun-tamente por la Policía de Puerto Rico y el Departamento de Justicia, fue exhaustiva y minuciosa, según sostiene la pro-pia parte demandante. Véanse: Demanda enmendada de 22 de octubre de 1987, pág. 3; Moción en oposición a soli-citud de desestimación de 25 de enero de 1988, págs. 3-4. “De este modo la prueba objetiva pudo obtenerse y se pudo constatar la efectiva identidad de los testigos.” (Enfasis suplido.) Apéndice al escrito de mostrar causa, pág. 13.
Resulta incuestionable, pues, que por lo menos desde el 14 de agosto de 1986 Martínez Díaz tenía conocimiento tanto de la identidad de su agresor como de su nombre, al igual que de las circunstancias de su patrono. No obstante, el 13 de abril de 1987 Martínez Díaz, su esposa Hilda Medina Ramos y la sociedad legal de gananciales compuesta *208por ellos presentaron una demanda por daños y perjuicios en el Tribunal Superior, Sala de San Juan, contra la “Pa-nadería Valoi, John Doe Empleadoí,] la Compañía X y Compañía Z, compañías aseguradoras”. (Énfasis suplido.) Apéndice a petición de certiorari, pág. 13. Sorpresiva-mente, no incluyeron como demandados a De Jesús Muriel ni al Estado, como tampoco le imputaron al primero la co-misión de acto alguno, aun cuando hicieron referencia al agresor “co-demandado” como “guardia de seguridad que trabajaba para la panadería Apéndice al escrito de mostrar causa, pág. 1. Además, alegaron que “[s]e incluyen (sic) a John Doe como aquella persona natural o jurídica que es o pudiera serle responsable en todo o en parte a los demandantes en este caso”. (Énfasis suplido.) Id., pág. 2.
El 19 de octubre de 1987 —transcurridos más de seis (6) meses desde la presentación de la demanda y aproximada-mente a un (1) año y cinco (5) meses de acaecido el suce-so— los demandantes Martínez Díaz et al. solicitaron la autorización del tribunal, y el 22 de octubre de 1987 en-mendaron su demanda a los efectos de incluir como de-mandados a De Jesús Muriel y al Estado Libre Asociado. Imputaron actos específicos a De Jesús Muriel como agre-sor de Martínez Díaz, aduciendo que éste actuaba en fun-ciones de su empleo con la “Policía de Puerto Rico y/o la Panadería Valoi” al momento del incidente, por lo que el Estado podía ser responsablé.
Luego de varios trámites procesales, que incluyeron unas solicitudes de desestimación y de sentencia sumaria por parte del Estado —en las que alegaba la prescripción de la causa de acción en su contra— el 26 de octubre de 1988 el ilustrado foro de instancia (Hon. Pedro López Oliver, Juez) resolvió que la demanda original interrumpió el término prescriptivo respecto a De Jesús Muriel, por cuanto se le había designado como un “demandado con nombre desconocido”. Apéndice al escrito de mostrar causa, pág. 27. Arribó a esta conclusión, no obstante haber deter-*209minado que Martínez Díaz conocía que su atacante era policía estatal desde la misma fecha de los hechos”. (Enfa-sis suplido.) Id., pág. 26 esc. 1. Bajo ese supuesto, dicta-minó que la acción contra el Estado no estaba prescrita y adujo que la responsabilidad vicaria de éste generaba una responsabilidad solidaria entre ambos y, por ende, la inte-rrupción del término prescriptivo contra uno afectaba al otro.
A solicitud del Estado acordamos, revisar. En esencia, cuestionan la inclusión de De Jesús Muriel como deman-dado a través de la figura del demandado de nombre des-conocido y los efectos solidarios y la interrupción del tér-mino prescriptivo.
rH I — I
Incidió el ilustrado foro de instancia. Bajo el esquema procesal y el trasfondo fáctico que emerge de los autos, no procedía la enmienda a la demanda e inclusión de De Je-sús Muriel a través de la figura procesal del demandado de nombre desconocido, y como corolario, tampoco podía traerse válida y jurídicamente al Estado en forma alguna a este pleito. Expongamos los fundamentos que avalan esta ruta decisoria.
El término prescriptivo aplicable a las acciones por daños y perjuicios extracontractuales es de un (1) año. Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298. Este ha de contarse a partir del momento que el agraviado conoce o debió razonablemente conocer la existencia del daño y la identidad del agente que lo produjo. Riley v. Rodríguez de Pacheco, 119 D.P.R. 762 (1987). No es necesario conocer su nombre, bastando sólo el de su identidad.(1) Esta visión *210resulta de la aplicación integral y armoniosa de la mencio-nada disposición sustantiva junto con las Reglas de Proce-dimiento Civil que permiten la presentación de demandas cuando el reclamante diligente conoce de su daño e identi-dad de su productor, más no su nombre. “Cuando un de-mandante ignore el verdadero nombre de un demandado, deberá hacer constar este hecho en la demanda, expo-niendo la reclamación específica que alega tener contra dicho demandado. En tal caso, el demandante podrá desig-nar a dicho demandado en cualquier alegación o procedimiento con un nombre ficticio y al descubrirse el verdadero nombre, hará con toda prontitud la enmienda correspondiente en la alegación o procedimiento.” Regla 15.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Nuestra casuística reiteradamente informa que la Regla 15.4 de Procedimiento Civil, supra, tiene el propósito de moderar la brevedad de los términos prescriptivos ante el interés de la parte agraviada de vindicar sus derechos. Núñez González v. Jiménez Miranda, 122 D.P.R. 134 (1988). Véanse, también: J.E. Hogan, California’s Unique Doe Defendant Practice: A Fiction Stranger than Truth, 30 Stanford L. Rev. 51 (1977), en el cual se discute la Sec. 474 del Código de Procedimiento Civil de California, modelo de nuestra Regla 15.4 de Procedimiento Civil, supra; Fuentes v. Tribl. de Distrito, 73 D.P.R. 959, 986 (1952). Sin embargo, su uso no es irrestricto. Como principio adjetival, no debe ser aplicado a situaciones en las que “no se trate me-ramente de ignorancia en cuanto al nombre de la parte demandada, conociéndose su identidad”, la “ignorancia del verdadero nombre del demandado debe ser real y legítima, y no falsa o espúrea”. (Enfasis suplido.) Fuentes v. Tribl. de Distrito, supra, págs. 985 y 986-987. Véase Ortiz v. Gobierno Municipal de Ponce, 94 D.P.R. 472, 478 (1967).
*211El enfoque judicial de estricta observancia responde al mandato constitucional que no permite el menoscabo o mo-dificación de derechos sustantivos por parte de las reglas procesales. Art. V, Sec. 6, Const. E.L.A., L.P.R.A., Tomo 1. Y ciertamente, la materia que regula la prescripción de acciones y derechos en Puerto Rico es de índole sustantiva y no procesal, siéndole aplicable este principio rector. Febo Ortega v. Tribunal Superior, 102 D.P.R. 405, 407 (1974); Olmo v. Young & Rubicam of PR., Inc., 110 D.P.R. 740, 742-743 (1981).
Bajo este marco conceptual, el término prescriptivo co-mienza a correr desde que el demandante conoce o debió, razonablemente, conocer su daño y la identidad de quien lo provocó. Desde ese instante puede interponer su causa de acción, eficiente y suficiente, en un tribunal, utilizando el recurso disponible en la Regla 15.4 de Procedimiento Civil, supra, de demandado de nombre desconocido.(2) Sólo así demostrará legítimamente su interés en ser reivindicado en sus derechos. Por supuesto, si conociendo, o debiendo conocer, el nombre del demandado, el demandante opta por no demandarlo e incluye en su demanda un demandado de nombre ficticio, no podrá ampararse en la Regla 15.4 de Procedimiento Civil, supra, para sustituir a este último por aquel cuya identidad y cuyo nombre conocía desde la interposición original de la demanda.
Como corolario, cuando se utiliza correctamente la fi-gura del demandado de nombre desconocido, toda en-mienda para lograr un cambio por el nombre recién cono-cido del demandado tendrá efectos retroactivos al momento de la interposición de la reclamación judicial ori*212ginal, aún expirado el término prescriptivo; de lo contrario, sólo tendrá efectos prospectivos. Regla 13.3 de Procedi-miento Civil, 32 L.P.R.A. Ap. III.
Aclarados los horizontes sustantivos y procesales, apli-quémoslos al caso de autos.
1 — 1 1 — 1 b-l
Es claro que Martínez Díaz conocía la identidad y el nombre de su agresor mucho antes del 13 de abril de 1987, fecha de la presentación de la demanda original, por lo menos desde el 14 de agosto de 1986. Sus tres (3) declara-ciones son prueba indisputable de que estaba al tanto de la identidad, como agente de la Policía, de De Jesús Muriel desde el mismo día de los hechos; y dos (2) de ellas demues-tran que conocía su nombre exacto. Sabía, además, de la existencia de una querella donde constaba reportado el in-cidente en cuestión, y figuraba como víctima y testigo en la denuncia criminal presentada contra De Jesús Muriel.
Contrario a su contención de que “no recordaba y desco-nocía el nombre exacto de su agresor” (Escrito de mostrar causa, pág. 2), además de que su “capacidad emocional y de retención ... est[aba] menoscabada” (id., pág. 8), las decla-raciones juradas que prestara y sus actos muestran un dis-cernimiento retentivo cabal y sumamente detallado. En la que prestó el 23 de julio de 1986, a escasos dos (2) meses de la alegada agresión, para reclamar beneficios del Fondo del Seguro del Estado, Martínez Díaz no sólo suministró el nombre del agente de la Policía que investigaba el inci-dente, sino que acertó a dar correctamente su número de placa y el de la querella del incidente. De igual forma, en las declaraciones juradas posteriores admitió que conoció que su agresor era miembro de la Policía de Puerto Rico cuando se encontraba en el Centro Médico el mismo día de los hechos. Su participación activa en los procedimientos *213administrativos y criminales contra De Jesús Muriel —to-dos anteriores a la presentación de la demanda— es mues-tra ulterior del hecho de que la identidad y el nombre del agresor, junto con la de su patrono, eran conocidas.(3)
El conocimiento de Martínez Díaz es imputable a su es-posa, la señora Medina Ramos y a la sociedad legal de gananciales. Independientemente de que, por razones ob-vias, ella debió conocerlo, tuvo ante sí suficientes recursos para descubrir con un mínimo de diligencia el nombre del agresor de su esposo. En último término, tanto ella como la sociedad legal de gananciales han de sufrir las consecuen-cias de esa falta de diligencia.
En resumen, ante la situación fáctica y procesal que an-tecede, es obvio que la acción —según presentada— contra De Jesús Muriel y el Estado está prescrita.
— O —

(1) Mientras que la identidad se refiere al “[h]echo de ser una persona ... la misma que se supone o se busca”, el nombre es el apelativo “que se da a persona ... para distinguirla de las demás de su especie o clase”. Diccionario de la Lengua *210Española, 19na ed., Madrid, Ed. Espasa-Calpe, 1970, págs. 728 y 922.


(2) Así, pues, “el tiempo para la prescripción de toda clase de acciones, cuando no haya disposición especial que otra cosa determine, se contará desde el día en que pudieron ejercitarse”. (Enfasis suplido.) J. Santos Briz, La Responsabilidad Civil, 4ta ed., Madrid, Ed. Montecorvo, 1986, págs. 983-984. Véase Franco v. Mayagüez Building, Inc., 108 D.P.R. 192, 195 (1978).


(3) Aún asumiendo que Martínez Díaz no conocía “el nombre exacto” de su agresor para la fecha de la presentación de la demanda original —según alega en la declaración jurada que prestara el 11 de octubre de 1988 ante el notario público Luis Vizcarrondo Ortiz— procede la revocación de la resolución recurrida. El término prescriptivo para la presente acción comenzó a correr una vez conocía o debía conocer de las circunstancias del causante del daño. Nuestro sistema procesal se funda en el reclamante diligente. Así lo hemos requerido, específicamente, del demandante que pretende utilizar la figura del demandado de nombre desconocido. Núñez González v. Jiménez Miranda, 122 D.P.R. 134 (1988); Fuentes v. Tribl. de Distrito, 73 D.P.R. 959, 985-986 (1952).
Ciertamente, Martínez Díaz tuvo a su disposición recursos suficientes para po-der averiguar, con un mínimo de esfuerzo, el nombre y las circunstancias de su agresor.